Hill, C. J.
1. The amendment to the motion for a new trial was “allowed,” but the ground thereof was not approved or verified in any manner by the trial judge, and' will not be considered by this court. Wilson v. Cobb, 4 Ga. App. 272 (61 S. E. 133) ; Thomas v. State, 7 Ga. App. 337 (66 S. E. 964); Henderson v. State, 7 Ga. App. 810 (68 S. E. 333); Thornton v. Cordell, 8 Ga. App. 588 (70 S. E. 17).
2. The original motion for a new trial contained only the usual general grounds, and the verdict is fully supported by the evidence.

Judgment affirmed.